PER CURIAM.
The wife appeals a final judgment of dissolution of marriage, raising three issues: (1) that the primary residence of the parties’ minor child should be with the wife; (2) that the wife should have been awarded lump sum alimony in accordance with her contribution to the marriage and the parties’ individual financial conditions; and (3) the husband should be required to pay the wife’s attorney’s fees. We affirm.
Although there is conflict in the evidence, there is competent substantial evidence to support the trial judge’s ruling on all three issues. The wife has shown no abuse of discretion in the trial judge’s findings and we should not substitute our judgment for that of the trial judge on matters within his discretion. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
AFFIRMED.
THOMPSON and ERVIN, JJ„ concur.
BOOTH, C.J., concurs in part and dissents in part.